United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0513
Issued: March 1, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
On January 5, 20181 appellant filed a timely appeal from a July 18, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 18-0513.
On January 10, 2017 appellant, then a 40-year-old regular city carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed post-traumatic stress disorder (PTSD) due
to factors of his federal employment.
Appellant specifically alleged that his PTSD was caused by a work-related police incident
on August 26, 2014, as well as ongoing bullying and harassment by management. He also reported
filing a grievance on September 20, 2016 due to a September 7, 2016 notice of removal from the
employing establishment.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days following the July 18, 2017 merit decision was January 14, 2018. Since
using January 16, 2018, the date the appeal was received by the Clerk of the Appellate Boards would result in the loss
of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is January 5, 2018, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1)

In a January 30, 2017 controversion letter, B.M., the employing establishment’s
postmaster, controverted the claim. He reported that appellant had numerous disciplinary actions
due to his inability to be in regular attendance at work. B.M. also noted an incident from two years
prior, when appellant created a hostile work environment on the workroom floor by threatening
his immediate supervisor and was instructed to leave the premises. He reported that appellant was
instructed to leave five times, after which the Mandeville Police Department was called to have
him escorted off of the postal premises.
By decision dated July 18, 2017, OWCP denied appellant’s claim, finding that he had not
established a diagnosed medical condition in connection with the incidents described. It also found
that there were no compensable factors of employment, also that the employee supported that the
incident occurred as described. OWCP noted that the police incident in the employing
establishment parking lot, the incidents pertaining to leave issues, and the disciplinary actions
regarding failure to be in regular attendance were accepted events which occurred as alleged, but
did not amount to compensable factors of employment.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision.2 FECA provides that OWCP shall determine and make findings of fact in making an
award for or against payment of compensation after considering the claim presented by the
employee and after completing such investigation as it considers necessary with respect to the
claim.3 The reasoning behind OWCP’s evaluation should be clear enough for the reader to
understand the precise defect of the claim and the kind of evidence which would overcome it.4
OWCP’s July 18, 2017 decision denied appellant’s claim for failing to establish a
diagnosed medical condition causally related to the accepted factors of employment. However,
the decision provided conflicting findings as it also found that the evidence failed to establish
compensable factors of employment. The Board finds that OWCP did not discharge its
responsibility to set forth findings of fact and a clear statement of reasons explaining its disposition
so that appellant could understand the basis for the decision, as well as the precise defect and the
evidence needed to overcome the denial of his emotional condition claim.5 OWCP’s procedures
provide that, when denying an emotional condition claim, the claims examiner must first determine
whether the situations alleged actually existed or occurred.6 The claims examiner should then
distinguish between those workplace activities and circumstances which are factors of employment
and those which are outside the scope of employment for purposes of compensation by outlining
work-related and nonwork-related elements into three parts.7 If a claimant does implicate a factor
2

N.M., Docket No. 17-0262 (issued July 3, 2017).

3

5 U.S.C. § 8124(a)(2); 20 C.F.R. § 10.126.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also G.S., Docket No. 14-1933 (issued November 7, 2014).
5

K.J., Docket No. 14-1874 (issued February 26, 2015). See also J.J., Docket No. 11-1958 (issued June 27, 2012).

6

D.H., Docket No. 17-1529 (issued February 14, 2018).

7
These should be labeled as accepted events that are factors of employment, accepted events that are not factors of
employment, and incidents alleged which OWCP finds did not occur. Id. See also Federal (FECA) Procedure Manual,
Part 2 -- Claims, Initial Development of Claims, Chapter 2.800 (June 2011).

2

of employment, OWCP should then determine whether the evidence of record substantiates that
factor.8 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.9 OWCP’s July 18, 2017 decision, however, failed to provide a clear
decision and proper findings with respect to whether appellant established compensable factors of
employment.
On remand OWCP shall make findings of fact regarding whether the employment events
alleged by appellant are considered compensable employment factors.10 Following this and any
other further development deemed necessary, OWCP shall issue a de novo merit decision.11
IT IS HEREBY ORDERED THAT the July 18, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: March 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Robert Breeden, 57 ECAB 622 (2006).

10

A.R., Docket No. 11-1949 (issued April 16, 2012).

11

C.W., Docket No. 14-0693 (issued January 12, 2016).

3

